J-S08040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

KEITH BROWN

                            Appellant               No. 2406 EDA 2014


            Appeal from the Judgment of Sentence March 26, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0007458-2013


BEFORE: DONOHUE, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                       FILED JANUARY 23, 2015

        Keith Brown (“Appellant”) appeals from the judgment of sentence

entered following his bench trial conviction for delivery or possession of a

controlled substance with intent to deliver (“PWID”)1 and possession of a

controlled substance.2 We affirm.
____________________________________________


1
  35 P.S. § 780-113(a)(30). Appellant refers to this conviction as being for
PWID; the trial court refers to it as being for “delivery or possession with
intent to deliver controlled substances”; the Docket refers to it as being for
“manufacture, delivery, or possession of a controlled substance with intent
to manufacture or deliver.” See generally Appellant’s Brief; see also Trial
Court 1925(a) Opinion, p. 1; Philadelphia County Court of Common Pleas
Docket No. CP-51-CR-0007458-2013, p. 3. While the facts of this matter
comport more with a delivery of a controlled substance conviction than a
PWID conviction, the distinction is immaterial as Section 780-113(a)(30)
covers both crimes and the evidence presented was sufficient to convict
Appellant of either, as discussed infra.
2
    35 P.S. § 780-113(a)(16).
J-S08040-15



       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. See Trial Court Pa.R.A.P. 1925(a)

opinion, September 23, 2014 (“1925(a) Opinion”), pp. 1-4. Therefore, we

have no reason to restate them.

       Appellant raises the following issues for our review:

             Was the evidence presented at trial sufficient as a matter
       of law to support the convictions for PWID and simple possession
       of a controlled substance?[3]

              Was the verdict against the weight of the evidence?

Appellant’s Brief, p. 4.

       When examining a challenge to the sufficiency of evidence, our

standard of review is as follows:

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
____________________________________________


3
  This statement of the question involved mirrors Appellant’s Pa.R.A.P.
1925(b) statement, which stated this issue as follows:

       The evidence was insufficient as a matter of law to convict
       [Appellant] of possession of a controlled substance and
       possession of a controlled substance with the intent to deliver.

1925(b) statement, p. 1. Ordinarily, an appellant waives a sufficiency of the
evidence claim that fails to indicate with specificity which element of a crime
the Commonwealth failed to prove. See Commonwealth v. Garland, 63
A.3d 339, 344 (Pa.Super.2013) (“In order to preserve a challenge to the
sufficiency of the evidence on appeal, an appellant’s Rule 1925(b) statement
must state with specificity the element or elements upon which the appellant
alleges that the evidence was insufficient.”). However, because both the
trial court and the Commonwealth fully addressed Appellant’s sufficiency of
the evidence claim on the merits, and because it is easily disposed of as
meritless, we will review the claim.



                                           -2-
J-S08040-15


     the light most favorable to the verdict winner, there is sufficient
     evidence to enable the fact-finder to find every element of the
     crime beyond a reasonable doubt. In applying [the above] test,
     we may not weigh the evidence and substitute our judgment for
     the fact-finder. In addition, we note that the facts and
     circumstances established by the Commonwealth need not
     preclude every possibility of innocence. Any doubts regarding a
     defendant’s guilt may be resolved by the fact-finder unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence. Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     [trier] of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part
     or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super.2011), appeal

denied, 32 A.3d 1275 (Pa.2011).

     This Court’s review of weight of the evidence claims is governed by the

following standard:

     A motion for new trial on the grounds that the verdict is contrary
     to the weight of the evidence, concedes that there is sufficient
     evidence to sustain the verdict. Thus, the trial court is under no
     obligation to view the evidence in the light most favorable to the
     verdict winner. An allegation that the verdict is against the
     weight of the evidence is addressed to the discretion of the trial
     court. A new trial should not be granted because of a mere
     conflict in the testimony or because the judge on the same facts
     would have arrived at a different conclusion. A trial judge must
     do more than reassess the credibility of the witnesses and allege
     that he would not have assented to the verdict if he were a
     juror. Trial judges, in reviewing a claim that the verdict is
     against the weight of the evidence do not sit as the thirteenth
     juror. Rather, the role of the trial judge is to determine that
     notwithstanding all the facts, certain facts are so clearly of
     greater weight that to ignore them or to give them equal weight
     with all the facts is to deny justice.

                                    -3-
J-S08040-15



Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa.2000) (internal

citations, quotations, and footnote omitted).

       Stated differently, a court may award a new trial because the verdict is

against the weight of the evidence only when the verdict is so contrary to

the evidence as to shock one’s sense of justice, 4 “such that right must be

given another opportunity to prevail.” Commonwealth v. Goodwine, 692

A.2d 233, 236 (Pa.Super.1997).            Moreover, appellate review of a weight

claim consists of a review of the trial court’s exercise of discretion, not a

review of the underlying question of whether the verdict is against the

weight of the evidence.        Widmer, 744 A.2d at 753.      When reviewing the

trial court’s determination, this Court gives the gravest deference to the

findings of the court below. We review the court’s actions for an abuse of

discretion. Id.

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Giovanni O.
____________________________________________


4
 This Court has explained the notion of “shocking to one’s sense of justice”
as follows:

       When the figure of Justice totters on her pedestal, or when the
       jury's verdict, at the time of its rendition, causes the trial judge
       to lose his breath, temporarily, and causes him to almost fall
       from the bench, then it is truly shocking to the judicial
       conscience.

Commonwealth v. Davidson, 860 A.2d 575, 581 (Pa.Super.2004)
(internal citations and quotations omitted).




                                           -4-
J-S08040-15



Campbell, we conclude Appellant’s issues merit no relief.      The trial court

opinion discusses and properly disposes of the questions presented.        See

1925(a) Opinion, pp. 4-7 (finding: evidence Appellant engaged in three

hand-to-hand transactions over the course of 15 minutes in which Appellant

was seen to engage in brief conversations with individuals in the street and

then receive United States currency in exchange for objects (unidentified in

the first two exchanges, identified as crack cocaine in the third exchange)

from the individuals, sufficient to support convictions for delivery or

possession of a controlled substance with intent to deliver and possession of

a controlled substance; and verdict was not against the weight of evidence

presented). Accordingly, we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2015




                                     -5-